Exhibit 10.42

 

EXECUTION VERSION

 

 

PLEDGE AGREEMENT


dated as of February 24, 2006


Among


CSC HOLDINGS, INC.
and

CERTAIN SUBSIDIARIES OF CSC HOLDINGS, INC.,

as Pledgors


and


BANK OF AMERICA, N.A.,
as Secured Party

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

 

 

 

 

SECURITY INTEREST

 

 

 

 

 

Section 1.01.

 

Grant of Security Interest

 

1

 

 

 

 

 

Section 1.02.

 

Validity and Priority of Security Interest

 

1

 

 

 

 

 

Section 1.03.

 

Maintenance of Status of Security Interest, Collateral and Rights

 

1

 

 

 

 

 

Section 1.04.

 

Evidence of Status of Security Interest

 

1

 

 

 

 

 

Section 1.05.

 

Pledgors Remain Obligated; Secured Party Not Obligated

 

2

 

 

 

 

 

ARTICLE 2

 

 

 

 

 

CERTAIN REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

Section 2.01.

 

Required Taxes

 

2

 

 

 

 

 

Section 2.02.

 

Status of Collateral.

 

2

 

 

 

 

 

ARTICLE 3

 

 

 

 

 

CERTAIN COVENANTS

 

 

 

 

 

Section 3.01.

 

Certain Matters Relating to Preservation of Status of Security Interest

 

2

 

 

 

 

 

Section 3.02.

 

Preservation of Enforceability

 

3

 

 

 

 

 

Section 3.03.

 

Ownership and Defense of Collateral

 

3

 

 

 

 

 

Section 3.04.

 

Certain Rights of Secured Party and Pledgors

 

3

 

 

 

 

 

Section 3.05.

 

Distributions

 

3

 

 

 

 

 

Section 3.06.

 

No Amendments, Etc., of Collateral

 

3

 

 

 

 

 

Section 3.07.

 

No Disposition of Collateral

 

4

 

 

 

 

 

ARTICLE 4

 

 

 

 

 

EVENT OF DEFAULT

 

 

 

 

 

A.

 

Proceeds

 

4

 

 

 

 

 

Section 4.01.

 

Application of Proceeds

 

4

 

 

 

 

 

B.

 

Remedies

 

4

 

 

 

 

 

Section 4.02.

 

General

 

4

 

i

--------------------------------------------------------------------------------


 

Section 4.03.

 

Secured Party’s Rights with Respect to Proceeds and Other Collateral

 

5

 

 

 

 

 

Section 4.04.

 

Restricted Offering Dispositions of Pledged Equity Interest Collateral

 

5

 

 

 

 

 

Section 4.05.

 

Notice of Disposition of Collateral

 

6

 

 

 

 

 

Section 4.06.

 

Regulatory Approvals

 

6

 

 

 

 

 

ARTICLE 5

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

Section 5.01.

 

Expenses of Each Pledgor’s Agreements and Duties

 

6

 

 

 

 

 

Section 5.02.

 

Secured Party’s Right to Perform on Pledgors’ Behalf

 

6

 

 

 

 

 

Section 5.03.

 

No Interference; Compensation or Expense

 

6

 

 

 

 

 

Section 5.04.

 

Secured Party’s Right to Use Agents and to Act in Name of Pledgors

 

7

 

 

 

 

 

Section 5.05.

 

Limitation of Secured Party’s Obligations with Respect to Collateral

 

7

 

 

 

 

 

Section 5.06.

 

Rights of Secured Party Under Uniform Commercial Code and Applicable Law

 

7

 

 

 

 

 

Section 5.07.

 

Waivers of Rights Inhibiting Enforcement

 

7

 

 

 

 

 

Section 5.08.

 

Power of Attorney

 

7

 

 

 

 

 

Section 5.09.

 

Nature of Pledgors’ Obligations

 

8

 

 

 

 

 

Section 5.10.

 

No Release of Pledgor

 

8

 

 

 

 

 

Section 5.11.

 

Certain Other Waivers

 

9

 

 

 

 

 

Section 5.12.

 

Continuance and Acceleration of Secured Obligations Upon Certain Events

 

10

 

 

 

 

 

Section 5.13.

 

Recovered Payments

 

10

 

 

 

 

 

Section 5.14.

 

Evidence of Secured Obligations

 

11

 

 

 

 

 

Section 5.15.

 

Binding Nature of Certain Adjudications

 

11

 

 

 

 

 

Section 5.16.

 

Subordination of Rights

 

11

 

 

 

 

 

Section 5.17.

 

Termination of Security Interest

 

11

 

 

 

 

 

Section 5.18.

 

Notices

 

12

 

 

 

 

 

Section 5.19.

 

Interest

 

12

 

 

 

 

 

Section 5.20.

 

Payments by the Pledgors

 

12

 

 

 

 

 

Section 5.21.

 

Remedies of the Essence

 

12

 

 

 

 

 

Section 5.22.

 

Rights Cumulative

 

13

 

 

 

 

 

Section 5.23.

 

Amendments; Waivers; Additional Pledgors

 

13

 

 

 

 

 

Section 5.24.

 

Assignments and Participations

 

13

 

 

 

 

 

Section 5.25.

 

Successor Secured Parties

 

14

 

ii

--------------------------------------------------------------------------------


 

Section 5.26.

 

Governing Law

 

14

 

 

 

 

 

Section 5.27.

 

LIMITATION OF LIABILITY

 

14

 

 

 

 

 

Section 5.28.

 

Severability of Provisions

 

15

 

 

 

 

 

Section 5.29.

 

Counterparts

 

15

 

 

 

 

 

Section 5.30.

 

Survival of Obligations

 

15

 

 

 

 

 

Section 5.31.

 

Entire Agreement

 

15

 

 

 

 

 

Section 5.32.

 

Successors and Assigns

 

15

 

 

 

 

 

ARTICLE 6

 

 

 

 

 

INTERPRETATION

 

 

 

 

 

Section 6.01.

 

Definitional Provisions

 

15

 

 

 

 

 

Section 6.02.

 

Other Interpretative Provisions

 

18

 

 

 

 

 

Section 6.03.

 

Captions

 

19

 

 

 

Schedule 1.03

Schedule of Required Action

 

 

Schedule 2.01

Schedule of Required Recording and Other Taxes and Recording, Filing and Other
Fees and Charges

 

 

 

 

 

 

Schedule 2.02

Pledged Equity Interests

 

 

Schedule 3.06

Schedule of Restrictions on Securities

 

 

 

 

 

 

Exhibit A

Form of Pledge Agreement Joinder

 

 

Exhibit B

Form of Notice of Disposition of Collateral

 

 

 

iii

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

Dated as of February     , 2006

 

In consideration of the execution and delivery of the Credit Agreement by the
Lenders listed on the signature pages thereof and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Collateral Agent, CSC Holdings, Inc., a
Delaware corporation (the “Company”), and each of the undersigned subsidiaries
of the Company (each, together with the Company and each Additional Pledgor
(defined below) that becomes a party hereto pursuant to Section 5.23,
collectively, the “Pledgors” and, individually, each a “Pledgor”) hereby agree
with Bank of America, N.A., acting in its capacity as Collateral Agent, as
Secured Party, as follows (with certain terms used herein being defined in
Article 6):

 


ARTICLE 1

SECURITY INTEREST


 

Section 1.01.          Grant of Security Interest.  To secure the payment and
performance of the Secured Obligations, each Pledgor hereby mortgages, pledges
and assigns the Collateral to the Secured Party, and grants to the Secured Party
for the benefit of the Principals, a continuing security interest in, and a
continuing lien upon, the Collateral.

 

Section 1.02.          Validity and Priority of Security Interest.  Each Pledgor
agrees that (a) the Security Interest shall at all times be valid, perfected and
enforceable against such Pledgor and all third parties, in accordance with the
terms hereof, as security for the Secured Obligations, and (b) the Collateral
shall not at any time be subject to any Lien, other than a Permitted Lien, that
is prior to, on a parity with or junior to such Security Interest.

 

Section 1.03.          Maintenance of Status of Security Interest, Collateral
and Rights.  (a)  Required Action.  Each Pledgor shall take all action,
including the actions specified on Schedule 1.03, that may be necessary, or that
the Secured Party may reasonably request, so as at all times (i) to maintain the
validity, perfection, enforceability and priority of the Security Interest in
the Collateral in conformity with the requirements of Section 1.02, (ii) to
protect and preserve the Collateral and (iii) to protect and preserve, and to
enable the exercise or enforcement of, the rights of the Secured Party therein
and hereunder and under the other Collateral Documents.

 

(b)           Authorized Action.  The Secured Party is hereby authorized to file
one or more financing or continuation statements or amendments thereto in the
name of any Pledgor.  A carbon, photographic or other reproduction of this
Agreement or of any financing statement filed in connection with this Agreement
shall be sufficient as a financing statement. The Secured Party shall provide
such Pledgor with a copy of each financing or continuation statement or
amendment thereto.

 

Section 1.04.          Evidence of Status of Security Interest.  The Secured
Party may, from time to time at the expense of the Pledgors, obtain (a) such
file search reports from such Uniform Commercial Code and other filing and
recording offices and (b) such opinions of

 

--------------------------------------------------------------------------------


 

counsel relating to the Collateral, the attachment and perfection of the
Security Interest and otherwise to this Agreement, as the Secured Party may
reasonably require.

 

Section 1.05.          Pledgors Remain Obligated; Secured Party Not Obligated. 
The grant by each Pledgor to the Secured Party of the Security Interest shall
not (a) relieve such Pledgor of any Liability to any Person under or in respect
of any of the Collateral or (b) impose on the Secured Party any such Liability
or any Liability for any act or omission on the part of such Pledgor relative
thereto.

 


ARTICLE 2

CERTAIN REPRESENTATIONS AND WARRANTIES


 

Each Pledgor represents and warrants as follows:

 

Section 2.01.          Required Taxes.  Except for those specified on
Schedule 2.01, no recording or other Taxes or recording, filing or other fees or
charges are payable in connection with, arise out of, or are in any way related
to, the execution, delivery, performance, filing or recordation of any of the
Collateral Documents or the creation or perfection of the Security Interest

 

Section 2.02.          Status of Collateral.  (a) None of the Pledged Equity
Interest of such Pledgor has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;

 

(b)           Each Pledgor represents and warrants that (i) so long as any
Pledged Equity Interests are Collateral, such Collateral is and shall be
(A) duly authorized and validly issued and fully paid and non-assessable and
(B) freely saleable without limit, or registration or qualification under
applicable Law and (ii) as of the date hereof, Schedule 2.02 is a true and
correct list of all of the Pledged Equity Interests owned by such Pledgor in a
Restricted Subsidiary.

 


ARTICLE 3

CERTAIN COVENANTS


 

Section 3.01.          Certain Matters Relating to Preservation of Status of
Security Interest.

 

(a)           Change of Name, Identity, Etc.  Each Pledgor shall not change its
name, identity, jurisdiction of organization, corporate structure or, in the
case of any Pledgor which is not a registered organization organized under state
law, its chief executive office specified therefor in Schedule 1.01(vii) to the
Credit Agreement, without giving the Secured Party 30 days’ prior notice thereof
or such other notice period that is acceptable to the Secured Party.

 

2

--------------------------------------------------------------------------------


 

(b)           Other Financing Statements.  Except with respect to Permitted
Liens, no Pledgor shall file, or suffer to be on file, or authorize or permit to
be filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Secured Party is not
named as the sole secured party except to the extent such filing relates to a
Permitted Lien.

 

Section 3.02.          Preservation of Enforceability.  Each Pledgor shall take
all action and obtain all consents and Government Approvals required so that its
obligations under the Collateral Documents will at all times be legal, valid and
binding and enforceable in accordance with their respective terms.

 

Section 3.03.          Ownership and Defense of Collateral.  Each Pledgor shall
at all times (a) have good title to, and be the sole owner of, each asset that
is Collateral, free of any Liens other than Permitted Liens, and free of (i) in
the case of any Collateral that is a financial asset, any adverse claim (as
defined in Section 8-102(a)(1) of the Uniform Commercial Code), and (ii) in the
case of any Collateral that is an instrument, any claim referred to in
Section 3-305(1) of the Uniform Commercial Code and (b) defend the Collateral
against the claims and demands of all third Persons, except that this
Section 3.03 shall not apply to (x) but for only so long as such Lien is a
Permitted Lien, the interest in the Collateral and the claims and demands of a
holder of a Permitted Lien or (y) Collateral to which Section 1.02 does not
apply.

 

Section 3.04.          Certain Rights of Secured Party and Pledgors. 
(a)  During an Event of Default, the Secured Party may, and is hereby authorized
to, transfer into or register in its name or the name of its nominee any or all
of the Collateral.  The Secured Party, after a notice to each applicable Pledgor
that it intends to exercise its rights under this Section 3.04, may, from time
to time, in its own or such Pledgor’s name, exercise any and all rights, powers
and privileges with respect to the Collateral, and with the same force and
effect, as could such Pledgor.

 

(b)           Unless and until the Secured Party exercises its rights under
Section 3.04(a), such Pledgor may, with respect to any of the Pledged Equity
Interests, vote and give consents, ratifications and waivers with respect
thereto, except to the extent that any such would (A) be for a purpose that
would constitute or result in a Default or (B) in the sole judgment of the
Secured Party, detract from the value thereof as Collateral.

 

Section 3.05.          Distributions.  Each Pledgor may, unless an Event of
Default is continuing and if permitted under the terms of the Credit Agreement,
receive and retain all Distributions in respect of Equity Interests owned by
such Pledgor. During an Event of Default, the Secured Party shall be entitled to
receive and retain such Distributions and the Secured Party may notify, or
request such Pledgor to notify, each applicable Restricted Subsidiary to make
such Distributions directly to the Secured Party.

 

Section 3.06.          No Amendments, Etc., of Collateral.  Each Pledgor shall
not enter into or permit to exist any restriction with respect to the
transferability of or any rights under or in respect of the Collateral other
than restrictions arising under the Loan Documents or set forth on
Schedule 3.06.

 

3

--------------------------------------------------------------------------------


 

Section 3.07.          No Disposition of Collateral.  Each Pledgor shall not,
sell, lease, transfer or otherwise dispose of any Collateral, or any interest
therein, except as permitted under the Credit Agreement.

 


ARTICLE 4

EVENT OF DEFAULT


 

During an Event of Default, and in each such case:

 

A.            Proceeds

 

Section 4.01.          Application of Proceeds.  All cash proceeds received by
the Secured Party upon any sale of, collection of, or other realization upon,
all or any part of the Collateral and all cash held by the Secured Party as
Collateral shall, subject to the Secured Party’s right to continue to hold the
same as cash Collateral, be applied as follows:

 

First:       To the payment of all out-of-pocket costs and expenses incurred in
connection with the sale of or other realization upon the Collateral, including
attorneys’ fees and disbursements;

 

Second:  To the payment of the Secured Obligations owing to the Secured Party in
such order as the Secured Party may elect (with the Pledgors remaining liable
for any deficiency);

 

Third:     To the payment of the Secured Obligations as set forth in
Section 8.03 to the Credit Agreement; and

 

Fourth:   To the extent of the balance (if any) of such proceeds, to the payment
to the Pledgors, subject to applicable Law and to any duty to pay such balance
to the holder of any subordinate Lien in the Collateral.

 

B.            Remedies

 

Section 4.02.          General.  (a)  Power of Sale.  The Secured Party (i) may
sell the Collateral in one or more parcels at public or private sale, at any of
its offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as it may deem commercially
reasonable, (ii) shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given, and (iii) may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(b)           Foreclosure.  The Secured Party, instead of exercising the power
of sale conferred upon it by Section 4.02(a) and applicable Law, may proceed by
a suit or suits at law or in equity to foreclose the Security Interest and sell
the Collateral, or any portion thereof, under a judgment or a decree of a court
or courts of competent jurisdiction.

 

4

--------------------------------------------------------------------------------


 

(c)           Receiver.  The Secured Party may obtain the appointment of a
receiver of the Collateral and each Pledgor consents to and waives any right to
notice of such appointment.

 

Section 4.03.          Secured Party’s Rights with Respect to Proceeds and Other
Collateral.  (a)             All payments and other deliveries received by or
for the account of the Secured Party from time to time pursuant to Section 3.05,
together with the proceeds of all other Collateral from time to time held by or
for the account of the Secured Party (whether as a result of the exercise by the
Secured Party of its rights under Section 4.02(a) or (b) or otherwise) may, at
the election of the Secured Party, (i) be held by the Secured Party, or any
Person designated by the Secured Party to receive or hold the same, as
Collateral, (ii) be or continue to be applied as provided in Section 4.01 or
(iii) be disposed of as provided in Section 4.02(a) or (b) and Section 4.04.

 

(b)           Enforcement by Secured Party.  The Secured Party may, without
notice to the Pledgors (to the extent permitted by law) and at such time or
times as the Secured Party in its sole discretion may determine, exercise any or
all of the Pledgors’ rights in, to and under, or in any way connected with or
related to, any or all of the Collateral, including (i) demanding and enforcing
payment and performance of, and exercising any or all of the Pledgors’ rights
and remedies with respect to the collection, enforcement or prosecution of, any
or all of the Collateral Obligations, in each case by legal proceedings or
otherwise, (ii) settling, adjusting, compromising, extending, renewing,
discharging and releasing any or all of, and any legal proceedings brought to
collect or enforce any or all of, the Collateral Obligations and
(iii) preparing, filing and signing the name of any Pledgor on (A) any proof of
claim or similar document to be filed in any bankruptcy or similar proceeding
involving any Collateral Debtor and (B) any notice of lien, assignment or
satisfaction of lien, or similar document in connection with any Collateral
Obligation.

 

(c)           Adjustments.  The Secured Party may settle or adjust disputes and
claims directly with Collateral Debtors for amounts and on terms that the
Secured Party considers advisable and in all such cases only the net amounts
received by the Secured Party in payment of such amounts, after deduction of
out-of-pocket costs and expenses of collection, including reasonable attorneys’
fees, shall be subject to the other provisions of this Agreement.

 

Section 4.04.          Restricted Offering Dispositions of Pledged Equity
Interest Collateral.  The Secured Party may, at its election, comply with any
limitation or restriction (including any restriction on the number of
prospective bidders and purchasers or any requirement that they have certain
qualifications or that they represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Pledged Equity Interests) as it may be advised by counsel is
necessary in order to avoid any violation of applicable Law or to obtain any
Governmental Approval, and such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Secured Party be liable nor accountable to such Pledgor for any
discount allowed by reason of the fact that such Pledged Equity Interests are
sold in compliance with any such limitation or restriction.  A private sale of
which notice shall have

 

5

--------------------------------------------------------------------------------


 

been published in accordance with applicable “no action” letters published by
the Securities and Exchange Commission, and that otherwise complies with such
letters, shall be deemed to constitute a “public disposition” within the meaning
of Section 9-610(c)(1) of the Uniform Commercial Code.

 

Section 4.05.          Notice of Disposition of Collateral.  Any notice to a
Pledgor of disposition of Collateral may be in the form of Exhibit B.

 

Section 4.06.          Regulatory Approvals.  Any provision contained herein to
the contrary notwithstanding, no action shall be taken hereunder by the Secured
Party with respect to any item of Collateral unless and until all applicable
requirements (if any) of any federal or state laws, rules and regulations of
other regulatory or governmental bodies applicable to or having jurisdiction
over the Pledgors have been satisfied with respect to such action and there
shall have been obtained such consents, approvals and authorizations (if any) as
may be required to be obtained from any operating municipality and any other
governmental authority under the terms of any franchise, license or similar
operating right held by any Pledgor that purports to restrict a change of
ownership or control of such Collateral.  It is the intention of the parties
hereto that any enforcement of the Liens in favor of the Secured Party on the
Collateral shall in all relevant respects be subject to and governed by said
statutes, rules and regulations and franchise, license or similar rights and
that nothing in this Agreement shall be construed to diminish the control
exercised by the Pledgors except in accordance with the provisions of such
statutory requirements, rules and regulations, franchise, license, or similar
right.  Each of the Pledgors agrees that upon request from time to time by the
Secured Party it will use its reasonable best efforts to obtain any
governmental, regulatory or third party consents to enforcement referred to in
this Section 4.06.

 


ARTICLE 5

MISCELLANEOUS

 

Section 5.01.          Expenses of Each Pledgor’s Agreements and Duties.  The
terms, conditions, covenants and agreements to be observed or performed by any
Pledgor under the Collateral Documents shall be observed or performed by such
Pledgor at its sole cost and expense.

 

Section 5.02.          Secured Party’s Right to Perform on Pledgors’ Behalf.  If
any Pledgor shall fail to observe or perform any of the terms, conditions,
covenants and agreements to be observed or performed by it under the Collateral
Documents, the Secured Party may (but shall not be obligated to) do the same or
cause it to be done or performed or observed, either in its name or in the name
and on behalf of such Pledgor, and such Pledgor hereby authorizes the Secured
Party so to do.

 

Section 5.03.          No Interference; Compensation or Expense.  The Secured
Party may exercise its rights and remedies under the Collateral Documents
(a) without resistance or interference by any Pledgor, (b) without payment of
any kind to any Pledgor and (c) for the account, and at the expense, of any
Pledgor.

 

6

--------------------------------------------------------------------------------


 

Section 5.04.          Secured Party’s Right to Use Agents and to Act in Name of
Pledgors.  The Secured Party may exercise its rights and remedies under the
Collateral Documents through an agent or other designee and, in the exercise
thereof, the Secured Party or any such other Person may act in its own name or
in the name and on behalf of any Pledgor.

 

Section 5.05.          Limitation of Secured Party’s Obligations with Respect to
Collateral.  (a)  The Secured Party shall have no obligation to protect or
preserve any Collateral or to preserve rights pertaining thereto other than the
obligation to use reasonable care in the custody and preservation of any
Collateral in its possession.  The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own property.  The Secured Party shall
be relieved of all responsibility for any Collateral in its possession upon
surrendering it, or tendering surrender of it, to each applicable Pledgor.

 

(b)           Nothing contained in the Collateral Documents shall be construed
as requiring or obligating the Secured Party, and the Secured Party shall not be
required or obligated, to (i) make any demand, or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice or take any action, with respect to any Collateral Obligation or
any other Collateral or the monies due or to become due thereunder or in
connection therewith, (ii) ascertain or take action with respect to calls,
conversions, exchanges, maturities, tenders, offers or other matters relating to
any Collateral, whether or not the Secured Party has or is deemed to have
knowledge or notice thereof, (iii) take any necessary steps to preserve rights
against any prior parties with respect to any Collateral or (iv) notify any
Pledgor of any decline in the value of any Collateral.

 

Section 5.06.          Rights of Secured Party Under Uniform Commercial Code and
Applicable Law.  The Secured Party shall have, with respect to the Collateral,
in addition to all of its rights and remedies under the Collateral Documents,
(a) the rights and remedies of a secured party under the Uniform Commercial
Code, whether or not the Uniform Commercial Code would otherwise apply to the
Collateral in question, and (b) the rights and remedies of a secured party under
all other applicable Law.

 

Section 5.07.          Waivers of Rights Inhibiting Enforcement.  Each Pledgor
waives (a) the right to assert in any action or proceeding between it and the
Secured Party any offsets or counterclaims that it may have, (b) all rights
(i) of redemption, appraisement, valuation, stay and extension or moratorium and
(ii) to the marshalling of assets and (c) all other rights the exercise of which
would, directly or indirectly, prevent, delay or inhibit the enforcement of any
of the rights or remedies under the Collateral Documents or the absolute sale of
the Collateral, now or hereafter in force under any applicable Law, and such
Pledgor, for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waive the benefit of all such laws and rights.

 

Section 5.08.          Power of Attorney.  (a)  In addition to the other powers
granted the Secured Party by each Pledgor under the Collateral Documents, each
Pledgor hereby appoints the Secured Party, and any other Person that the Secured
Party may designate, as such Pledgor’s

 

7

--------------------------------------------------------------------------------


 

attorney-in-fact to act, during the continuance of an Event of Default, in the
name, place and stead of such Pledgor in any way in which such Pledgor itself
could do, with respect to each of the following:  (i) endorsing such Pledgor’s
name on (A) any checks, notes, acceptances, money orders, drafts or other forms
of payment, (B) any securities, instruments, documents, notices, or other
documents or agreements relating to the Collateral, (C) schedules and
assignments of Collateral Obligations and (D) notices of assignment, financing
statements and other public records; (ii) taking any actions or exercising any
rights, powers or privileges that such Pledgor is entitled to take or exercise
and that, under the terms of any of the Collateral Documents, the Secured Party
is expressly authorized to take or exercise; and (iii) doing or causing to be
done any or all things necessary or, in the determination of the Secured Party,
desirable to observe or perform the terms, conditions, covenants and agreements
to be observed or performed by such Pledgor under the Collateral Documents and
otherwise to carry out the provisions of the Collateral Documents.  Each Pledgor
hereby ratifies and approves all acts of the attorney.

 

(b)           To induce any third Person to act under this Section 5.08, each
Pledgor hereby agrees that any third Person receiving a duly executed copy or
facsimile of this Agreement may act under this Section 5.08, and that the
termination of this Section 5.08 shall be ineffective as to such third Person
unless and until actual notice or knowledge of such termination shall have been
received by such third Person, and each Pledgor, on behalf of itself and its
successors and assigns, hereby agrees to indemnify and hold harmless any such
third Person from and against any and all claims that may arise against such
third Person by reason of such third Person having relied on the provisions of
this Section 5.08.

 

Section 5.09.          Nature of Pledgors’ Obligations.  Each Pledgor’s grant of
the Security Interest as security for the Secured Obligations (a) is absolute
and unconditional, (b) is unlimited in amount, (c) shall be a continuing
security interest securing all present and future Secured Obligations and all
promissory notes and other documentation given in extension or renewal or
substitution for any of the Secured Obligations and (d) shall be irrevocable.

 

Section 5.10.          No Release of Pledgor.  THE SECURITY INTEREST SHALL NOT
BE LIMITED OR TERMINATED, NOR SHALL THE SECURED OBLIGATIONS SECURED THEREBY BE
REDUCED OR LIMITED, NOR SHALL ANY PLEDGOR BE DISCHARGED OF ANY OF ITS
OBLIGATIONS UNDER THE COLLATERAL DOCUMENTS, FOR ANY REASON WHATSOEVER (other
than, subject to Section 5.13 and Section 5.15, the payment, observance and
performance of the Secured Obligations), including (and whether or not the same
shall have occurred or failed to occur once or more than once and whether or not
each applicable Pledgor shall have received notice thereof):

 

(a)           (i) any increase in the principal amount of, or interest rate
applicable to, (ii) any extension of the time of payment, observance or
performance of, (iii) any other amendment or modification of any of the other
terms and provisions of, (iv) any release, composition or settlement (whether by
way of acceptance of a plan of reorganization or otherwise) of, (v) any
subordination (whether present or future or contractual or otherwise) of, or
(vi) any discharge, disallowance, invalidity, illegality, voidness or other
unenforceability of, the Secured Obligations;

 

8

--------------------------------------------------------------------------------


 

(b)           (i) any failure to obtain, (ii) any release, composition or
settlement of, (iii) any amendment or modification of any of the terms and
provisions of, (iv) any subordination of, or (v) any discharge, disallowance,
invalidity, illegality, voidness or other unenforceability of, any guaranties of
the Secured Obligations;

 

(c)           (i) any failure to obtain or any release of, (ii) any failure to
protect or preserve, (iii) any release, compromise, settlement or extension of
the time of payment of any obligations constituting, (iv) any failure to perfect
or maintain the perfection or priority of any Lien upon, (v) any subordination
of any Lien upon, or (vi) any discharge, disallowance, invalidity, illegality,
voidness or other unenforceability of any Lien or intended Lien upon, any
collateral now or hereafter securing the Secured Obligations or any guaranties
thereof;

 

(d)           any exercise of, or any election not or failure to exercise, delay
in the exercise of, waiver of, or forbearance or other indulgence with respect
to, any right, remedy or power available to the Secured Party, including (i) any
election not or failure to exercise any right of setoff, recoupment or
counterclaim, (ii) any election of remedies effected by the Secured Party,
including the foreclosure upon any real estate constituting collateral, whether
or not such election affects the right to obtain a deficiency judgment, and
(iii) any election by the Secured Party in any proceeding under the Bankruptcy
Code of the application of Section 1111(b)(2) of such Code; and

 

(e)           Any other act or failure to act or any other event or circumstance
that (i) varies the risk of such Pledgor hereunder or (ii) but for the
provisions hereof, would, as a matter of statute or rule of law or equity,
operate to limit or terminate the security interest or to reduce or limit the
Secured Obligations secured thereby or to discharge such Pledgor from any of its
obligations under the Collateral Documents.

 

Section 5.11.          Certain Other Waivers.  Each Pledgor waives:

 

(a)           any requirement, and any right to require, that any right or power
be exercised or any action be taken against the Company, any other Pledgor, any
guarantor or any collateral for the Secured Obligations;

 

(b)           all defenses to, and all setoffs, counterclaims and claims of
recoupment against, the Secured Obligations that may at any time be available to
the Company, any other Pledgor, or any guarantor;

 

(c)           (i)  notice of acceptance of and intention to rely on the
Collateral Documents, (ii) notice of the making or renewal of any Loans or other
Credit Extension under the Credit Agreement and of the incurrence or renewal of
any other Secured Obligations, (iii) notice of any of the matters referred to in
Section 5.10 and (iv) all other notices that may be required by applicable Law
or otherwise to preserve any rights against such Pledgor under the Collateral
Documents, including any notice of default, demand, dishonor, presentment and
protest;

 

(d)           diligence;

 

9

--------------------------------------------------------------------------------


 

(e)           any defense based upon, arising out of or in any way related to
(i) any claim that any election of remedies by the Secured Party, including the
exercise by the Secured Party of any rights against any collateral, impaired,
reduced, released or otherwise extinguished any right that such Pledgor might
otherwise have had against the Company, any other Pledgor, or any guarantor or
against any collateral, including any right of subrogation, exoneration,
reimbursement or contribution or right to obtain a deficiency judgment, (ii) any
claim based upon, arising out of or in any way related to any of the matters
referred to in Section 5.10 and (iii) any claim that the Collateral Documents
should be strictly construed against the Secured Party; and

 

(f)            ALL OTHER DEFENSES UNDER APPLICABLE LAW THAT WOULD, BUT FOR THIS
CLAUSE (f), BE AVAILABLE TO SUCH PLEDGOR AS (i) A DEFENSE AGAINST THE
ENFORCEMENT OF THE SECURITY INTEREST, (ii) A REDUCTION OR LIMITATION OF THE
SECURED OBLIGATIONS SECURED THEREBY OR (iii) A DEFENSE AGAINST ITS OBLIGATIONS
UNDER THE COLLATERAL DOCUMENTS.

 

Section 5.12.          Continuance and Acceleration of Secured Obligations Upon
Certain Events.  If:

 

(a)           any Event of Default that the Credit Agreement states is to result
in the automatic acceleration of any Secured Obligations shall occur;

 

(b)           any injunction, stay or the like that enjoins any acceleration, or
demand for the payment, observance or performance, of any Secured Obligations
that would otherwise be required or permitted under the Credit Agreement shall
become effective; or

 

(c)           any Secured Obligations shall be or be determined to be or become
discharged, disallowed, invalid, illegal, void or otherwise unenforceable
(whether by operation of any present or future law or by order of any court or
governmental agency);

 

then (i) such Secured Obligations shall, for all purposes of the Collateral
Documents, be deemed (A) in the case of clause (c), to continue to be
outstanding and in full force and effect notwithstanding the unenforceability
thereof and (B) if such is not already the case, to have thereupon become
immediately due and payable and to have commenced bearing interest at the
Default Rate and (ii) the Secured Party may, with respect to such Secured
Obligations, exercise all of the rights and remedies under the Collateral
Documents that would be available to it during an Event of Default.

 

Section 5.13.          Recovered Payments.  The Secured Obligations shall be
deemed not to have been paid, observed or performed, and each Pledgor’s
obligations under the Collateral Documents in respect thereof shall continue and
not be discharged, to the extent that any payment, observance or performance
thereof by any guarantor, or out of the proceeds of any other collateral, is
recovered from or paid over by or for the account of the Secured Party for any
reason, including as a preference or fraudulent transfer or by virtue of any
subordination (whether present or future or contractual or otherwise) of the
Secured Obligations, whether such

 

10

--------------------------------------------------------------------------------


 

recovery or payment over is effected by any judgment, decree or order of any
court or governmental agency, by any plan of reorganization or by settlement or
compromise by the Secured Party (whether or not consented to by any Pledgor or
any guarantor) of any claim for any such recovery or payment over.  Each Pledgor
hereby expressly waives the benefit of any applicable statute of limitations and
agrees that it shall be obligated hereunder with respect to any Secured
Obligations whenever such a recovery or payment over occurs.

 

Section 5.14.          Evidence of Secured Obligations.  The records of the
Secured Party shall be conclusive evidence of the Secured Obligations and of all
payments, observances and performances in respect thereof.

 

Section 5.15.          Binding Nature of Certain Adjudications.  Each Pledgor
shall be conclusively bound by the adjudication in any action or proceeding,
legal or otherwise, involving any controversy arising under, in connection with,
or in any way related to, any of the Secured Obligations, and by a judgment,
award or decree entered therein.

 

Section 5.16.          Subordination of Rights.  All rights that any Pledgor may
at any time have against any other Pledgor, any guarantor or any other
collateral for the Secured Obligations (including rights of subrogation,
exoneration, reimbursement and contribution and whether arising under applicable
Law or otherwise) in any way arising out of, related to, or connected with,
(i) such Pledgor’s grant of a security interest in the Collateral or its other
obligations under the Collateral Documents, (ii) any obligation of contribution
such Pledgor may have, or (iii) any sale or other disposition of the Collateral
by the Secured Party or the payment or performance by such Pledgor of any
obligation referred to in clause (i) or (ii), are hereby expressly subordinated
to the prior payment, observance and performance in full of the Secured
Obligations.  Each Pledgor shall not enforce any of the rights, or attempt to
obtain payment or performance of any of the obligations, subordinated pursuant
to this Section 5.16 until the Secured Obligations have been paid, observed and
performed in full, except that such prohibition shall not apply to routine acts,
such as the giving of notices and the filing of continuation statements,
necessary to preserve any such rights.  If any amount shall be paid to or
recovered by any Pledgor (whether directly or by way of setoff, recoupment or
counterclaim) on account of any right or obligation subordinated pursuant to
this Section 5.16, such amount shall be held in trust by such Pledgor for the
benefit of the Secured Party, not commingled with any of such Pledgor’s other
funds and forthwith paid over to the Secured Party, in the exact form received,
together with any necessary endorsements, to be applied and credited against, or
held as security for, the Secured Obligations.

 

Section 5.17.          Termination of Security Interest.  The Security Interest
and all of the Pledgors’ obligations under Articles 1, 3 and 4 shall terminate
upon the latest of (a) the repayment, to the extent due, and, to the extent not
due, the satisfaction or securing, in a manner acceptable to the Secured Party,
of the Secured Obligations, (b) the termination of the Commitments, and (c) the
discharge, dismissal with prejudice, settlement, release or other termination of
any other claims relating to the Credit Agreement or the Collateral Documents
that may be pending or threatened against such Indemnified Persons. 
Notwithstanding anything to the contrary above, in the event that any Pledgor is
re-designated by the Company as an Unrestricted Subsidiary in accordance with
Section 7.08 of the Credit Agreement, such Pledgor’s

 

11

--------------------------------------------------------------------------------


 

Security Interest and obligations under Articles 1, 3 and 4 shall terminate on
the date of such re-designation.

 

Section 5.18.          Notices.  (a)  Manner of Delivery.  All notices,
communications and materials to be given or delivered pursuant to the Collateral
Documents shall be given or delivered in the manner and at the address,
telephone numbers and telecopier numbers specified in Section 10.02 of the
Credit Agreement.  In the event of a discrepancy between any telephonic notice
and any written confirmation thereof, such written confirmation shall be deemed
the effective notice except to the extent the Secured Party has acted in
reliance on such telephonic notice.

 

(b)           Reasonable Notice.  Any requirement under applicable Law of
reasonable notice by the Secured Party or the other Principals to any Pledgor of
any event in connection with, or in any way related to, the Collateral Documents
or the exercise by the Secured Party or the other Principals of any of its
rights thereunder shall be met if notice of such event is given to such Pledgor
in the manner prescribed above at least 10 days before (i) the date of such
event or (ii) the date after which such event will occur.

 

Section 5.19.          Interest.  All amounts due and payable under the
Collateral Documents shall bear interest in accordance with Section 2.07(b) and
Section 2.09 of the Credit Agreement.

 

Section 5.20.          Payments by the Pledgors.  (a)  Time, Place and Manner. 
All payments due to the Secured Party under the Collateral Documents shall be
made in accordance with Section 2.11 of the Credit Agreement, with all
references to the “Administrative Agent” therein meaning the Secured Party for
purposes hereof.

 

(b)           No Reductions.  All payments due to any Principal under the
Collateral Documents, and all other terms, conditions, covenants and agreements
to be observed and performed by any Pledgor thereunder, shall be made, observed
or performed by such Pledgor without any reduction or deduction whatsoever,
including any reduction or deduction for any set-off, recoupment, counterclaim
(whether, in any case, in respect of an obligation owed by such Principal to any
Pledgor or any guarantor and, in the case of a counterclaim, whether sounding in
tort, contract or otherwise) or Tax, except, subject to Section 3.01 of the
Credit Agreement, for any withholding or deduction for Taxes required to be
withheld or deducted under applicable Law.

 

(c)           Taxes.  All of the terms and provisions of Section 3.01 of the
Credit Agreement are hereby incorporated by reference in this Agreement to the
same extent as if fully set forth herein, with all references therein to (i) the
“Company” meaning each Pledgor for purposes hereof, (ii) the “Administrative
Agent” meaning the Secured Party for purposes hereof and (iii) this “Credit
Agreement” meaning this Agreement for purposes hereof.

 

Section 5.21.          Remedies of the Essence.  The various rights and remedies
of the Principals under the Collateral Documents are of the essence of those
agreements, and the

 

12

--------------------------------------------------------------------------------


 

Principals shall be entitled to obtain a decree requiring specific performance
of each such right and remedy.

 

Section 5.22.          Rights Cumulative.  Each of the Principals’ rights and
remedies under the Collateral Documents shall be in addition to all of their
other rights and remedies under the Collateral Documents and applicable Law, and
nothing in the Collateral Documents shall be construed as limiting any such
rights or remedies.

 

Section 5.23.          Amendments; Waivers; Additional Pledgors.  Any term,
covenant, agreement or condition of the Collateral Documents may be amended, and
any right under the Collateral Documents may be waived, if, but only if, such
amendment or waiver is in writing and is signed by the Secured Party and, in the
case of an amendment, by the applicable Pledgor or Pledgors, as the case may
be.  Unless otherwise specified in such waiver, a waiver of any right under the
Collateral Documents shall be effective only in the specific instance and for
the specific purpose for which given.  No election not to exercise, failure to
exercise or delay in exercising any right, nor any course of dealing or
performance, shall operate as a waiver of any right of the Secured Party or the
other Principals under the Collateral Documents or applicable Law, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right of the Secured Party or the
other Principals under the Collateral Documents or applicable Law.  In the event
that any Guarantor (including any New Restricted Subsidiary that becomes a
Guarantor pursuant to Section 7.08 of the Credit Agreement) that is not a party
under this Agreement, hereafter owns or acquires any right, title or interest in
any Restricted Subsidiary (including any New Restricted Subsidiary), the Company
shall cause such Guarantor to execute and deliver a Pledge Agreement Joinder, at
which time (a) such Guarantor shall be referred to as an “Additional Pledgor”
and shall become and be a Pledgor hereunder, and each reference in this
Agreement to a “Pledgor” shall also mean and be a reference to such Additional
Pledgor, and each reference in any other Loan Document to a “Pledgor” shall also
mean and be a reference to such Additional Pledgor, and (b) each reference
herein to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Agreement, and each reference in any other Loan Document to
the “Pledge Agreement,” “thereunder,” “thereof” or words of like import
referring to this Agreement, shall mean and be a reference to this Agreement as
supplemented by such Pledge Agreement Joinder.

 

Section 5.24.          Assignments and Participations.  (a)  Assignments.  (i) 
Each Pledgor may not assign any of its rights or obligations under the
Collateral Documents without the prior written consent of the Secured Party, and
no assignment of any such obligation shall release such Pledgor therefrom unless
the Secured Party shall have consented to such release in a writing specifically
referring to the obligation from which such Pledgor is to be released.

 

(II)           EACH LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT TO ANY PERSON
OF ANY OR ALL OF THE SECURED OBLIGATIONS OR THE COMMITMENT, ASSIGN TO SUCH
PERSON ANY OR ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THE COLLATERAL DOCUMENTS
AND WITH RESPECT TO THE COLLATERAL WITHOUT ANY CONSENT OF THE PLEDGOR, THE
SECURED PARTY OR ANY OTHER PRINCIPAL, OTHER THAN AS REQUIRED BY THE CREDIT
AGREEMENT.  ANY SUCH ASSIGNMENT OF ANY SUCH OBLIGATION SHALL RELEASE SUCH LENDER
THEREFROM.

 

13

--------------------------------------------------------------------------------


 

(b)           Participations.  Each Lender may, in connection with any grant to
any Person of a participation in any or all of the Secured Obligations or the
Commitment, grant to such Person a participation in any or all of its rights and
obligations under the Collateral Documents and with respect to the Collateral
without the consent of any Pledgor, the Secured Party or any other Principal,
other than as required by the Credit Agreement.

 

Section 5.25.          Successor Secured Parties.  Upon the acceptance by any
Person of its appointment as a successor Collateral Agent, (a) such Person shall
thereupon succeed to and become vested with all the rights, powers, privileges,
duties and obligations of the Secured Party under the Collateral Documents and
the retiring Collateral Agent shall be discharged from its duties and
obligations as Secured Party thereunder and (b) the retiring Collateral Agent
shall promptly transfer all Collateral within its possession or control to the
possession or control of the successor Collateral Agent and shall execute and
deliver such notices, instructions and assignments as may be necessary or
desirable to transfer the rights of the Secured Party with respect to the
Collateral to the successor Collateral Agent.

 

Section 5.26.          Governing Law.  The rights and duties of each Pledgor,
the Secured Party and the other Principals under the Collateral Documents shall,
pursuant to New York General Obligations Law Section 5-1401, be governed by the
law of the State of New York.

 

Section 5.27.          LIMITATION OF LIABILITY.  NEITHER THE SECURED PARTY NOR
ANY OTHER PRINCIPAL SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH PLEDGOR
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR:

 

(a)           ANY LOSS OR DAMAGE SUSTAINED BY SUCH PLEDGOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY COLLATERAL, THAT MAY OCCUR
AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, (i) ANY
ACT OR FAILURE TO ACT REFERRED TO IN SECTION 5.10 OR (ii) ANY EXERCISE OF ANY
RIGHT OR REMEDY UNDER THE COLLATERAL DOCUMENTS, EXCEPT, IN THE CASE OF CLAUSE
(ii), FOR ANY SUCH LOSS, DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT
THE SAME IS DETERMINED BY A JUDGMENT OF A COURT THAT IS BINDING ON THE PLEDGOR
AND SUCH PRINCIPAL, FINAL AND NOT SUBJECT TO REVIEW ON APPEAL, TO BE THE RESULT
OF ACTS OR OMISSIONS ON THE PART OF SUCH PRINCIPAL CONSTITUTING (x) WILLFUL
MISCONDUCT, (y) GROSS NEGLIGENCE; OR

 

(b)           ANY SPECIAL, INDIRECT OR CONSEQUENTIAL, AND, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, PUNITIVE DAMAGES SUFFERED BY SUCH PLEDGOR IN
CONNECTION WITH ANY COLLATERAL DOCUMENT RELATED CLAIM.

 

14

--------------------------------------------------------------------------------


 

Section 5.28.          Severability of Provisions.  Any provision of the
Collateral Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof in
that jurisdiction or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

Section 5.29.          Counterparts.  Each Collateral Document may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto were upon the same instrument.

 

Section 5.30.          Survival of Obligations.  Except as otherwise expressly
provided therein, the rights and obligations of each Pledgor, the Secured Party
and the other Indemnified Persons under the Collateral Documents shall survive
last Maturity Date applicable to the Facilities and the termination of the
Security Interest.

 

Section 5.31.          Entire Agreement.  This Agreement embodies the entire
agreement among each Pledgor and the Secured Party relating to the subject
matter hereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.

 

Section 5.32.          Successors and Assigns.  All of the provisions of each
Collateral Document shall be binding on and inure to the benefit of the parties
thereto and their respective successors and assigns.

 


ARTICLE 6

INTERPRETATION


 

Section 6.01.          Definitional Provisions.  (a)  Certain Terms Defined by
Reference.  (i)  Except where the context clearly indicates a different meaning,
all terms defined in Article 1, 8 or 9 of the Uniform Commercial Code, as in
effect on the date hereof, are used herein with the meanings therein ascribed to
them.  In addition, the terms “collateral” and “security interest”, when
capitalized, have the meanings specified in subsection (b) below.

 

(II)           EXCEPT IN THE CASE OF “COLLATERAL” AND “PERMITTED LIEN” AND AS
OTHERWISE SPECIFIED HEREIN, ALL TERMS DEFINED IN THE CREDIT AGREEMENT ARE USED
HEREIN WITH THE MEANINGS THEREIN ASCRIBED TO THEM.

 

(b)           Other Defined Terms.  For purposes of this Agreement:

 

“Additional Pledgor” shall have the meaning assigned to such term in
Section 5.23 hereto.

 

“Agreement” means this Agreement, including all schedules, annexes and exhibits
hereto.

 

“Collateral” means, with respect to each Pledgor, such Pledgor’s interest
(WHATEVER IT MAY BE) in each of the following, IN EACH CASE WHETHER NOW OR

 

15

--------------------------------------------------------------------------------


 

HEREAFTER EXISTING OR NOW OWNED OR HEREAFTER ACQUIRED BY SUCH PLEDGOR AND
WHETHER OR NOT THE SAME IS NOW CONTEMPLATED, ANTICIPATED OR FORESEEABLE, and
whether or not the same is subject to Article 8 or 9 of the Uniform Commercial
Code or is Collateral by reason of one or more than one of the following
clauses:

 

(I)            THE PLEDGED EQUITY INTERESTS;

 

(II)           ALL RIGHTS (CONTRACTUAL AND OTHERWISE AND WHETHER CONSTITUTING
ACCOUNTS, GENERAL INTANGIBLES OR INVESTMENT PROPERTY OR FINANCIAL ASSETS)
CONSTITUTING, ARISING UNDER, CONNECTED WITH, OR IN ANY WAY RELATED TO, ANY OR
ALL COLLATERAL;

 

(III)          ALL CLAIMS (INCLUDING THE RIGHT TO SUE OR OTHERWISE RECOVER ON
SUCH CLAIMS) (A) TO ITEMS REFERRED TO IN THE DEFINITION OF COLLATERAL, (B) UNDER
WARRANTIES RELATING TO ANY OF THE COLLATERAL, AND (C) AGAINST THIRD PARTIES THAT
IN ANY WAY ARISE UNDER OR OUT OF OR ARE RELATED TO OR CONNECTED WITH ANY OR ALL
OF THE COLLATERAL; AND

 

(IV)          ALL PRODUCTS AND PROCEEDS OF COLLATERAL IN WHATEVER FORM.

 

“Collateral Debtor” means a Person (including the maker or drawer of any
instrument) obligated on, bound by, or subject to, a Collateral Obligation.

 

“Collateral Document Related Claim” means any claim (whether civil, criminal or
administrative and whether arising under any applicable Law, including any
“environmental” or similar law, or sounding in tort, contract or otherwise) in
any way arising out of, related to, or connected with, (i) the Collateral
Documents, (ii) the relationships established thereunder (iii) the exercise of
any right or remedy available thereunder or under applicable Law or (iv) the
Collateral, whether such claim arises or is asserted before or after the date
hereof or before or after the release of the Security Interest.

 

“Collateral Documents” means (i) this Agreement and (ii) any other agreement,
document or instrument entered into pursuant to or as contemplated by this
Agreement, whether now or hereafter executed.

 

“Collateral Obligation” means a Liability that is Collateral and includes any
such constituting or arising under any instrument.

 

 “Contract” means (a) any agreement (whether bilateral or unilateral or
executory or non-executory and whether a Person entitled to rights thereunder is
so entitled directly or as a third-party beneficiary), including an indenture,
lease or license, (b) any deed or other instrument of conveyance, (c) any
certificate of incorporation or charter and (d) any by-law.

 

“Credit Agreement” means that certain Credit Agreement, dated as of February 24,
2006 among CSC Holdings, Inc., certain subsidiaries of CSC Holdings, Inc. party
thereto, the lenders which are parties thereto and Bank of America, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer.

 

16

--------------------------------------------------------------------------------


 

“Distributions” means all (i) dividends (whether or not payable in cash),
interest, principal payments and other distributions (including cash and
securities payable in connection with calls, conversions, redemptions and the
like), on, and all rights, contractual and otherwise, (whether such dividends,
interest, principal payments, other distributions and rights constitute
accounts, contract rights, investment property and or general intangibles),
arising under, connected with or in any way relating to any Equity Interests,
and (ii) proceeds thereof (including cash and securities receivable in
connection with tender or other offers).

 

 “Governmental Approval” means any authority, consent, approval, license (or the
like) or exemption (or the like) of any governmental unit.

 

“Governmental Registration” means any registration or filing (or the like) with,
or report or notice (or the like) to, any governmental unit.

 

 “Indemnified Person” means any Person that is, or at any time was, the
Collateral Agent, a Lender, an Affiliate of the Collateral Agent or a Lender or
a director, officer, employee or agent of any such Person.

 

 “Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
whether arising under Contract, applicable Law, or otherwise, whether sounding
in contract or in tort, whether now existing or hereafter arising, and whether
for the payment of money or the performance or non-performance of any act.

 

“Permitted Lien” means (i) a Lien consented to in writing by the Secured Party
but only if the Secured Party shall not have requested the discharge thereof and
(ii) a Lien created in favor of the Secured Party under the Credit Agreement or
the Collateral Documents.

 

“Pledge Agreement Joinder” means a Pledge Agreement Joinder, substantially in
the form of Exhibit A, or otherwise in form and substance acceptable to the
Collateral Agent.

 

 “Pledged Equity Interests” means, with respect to each Pledgor, all of the
Equity Interests now owned or hereafter acquired by such Pledgor, and all of
such Pledgor’s other rights, title and interests in, or in any way related to,
each Restricted Subsidiary to which any of such Equity Interests relate,
including, without limitation: (i) all additional Equity Interests hereafter
from time to time acquired by such Pledgor in any manner, together with all
dividends, cash, instruments and other property hereafter from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests and in all profits, losses and other
distributions to which such Pledgor shall at any time be entitled in respect of
any such Equity Interest; (ii) all other payments due or to become due to such
Pledgor in respect of any such Equity Interest, whether under any partnership
agreement, limited liability company agreement, other agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(iii) all of such Pledgor’s claims, rights, powers, privileges, authority, puts,
calls, options, security interests, liens and remedies, if any, under any
partnership agreement, limited liability company agreement, other agreement or
at law or otherwise in

 

17

--------------------------------------------------------------------------------


 

respect of any such Equity Interest; (iv) all present and future claims, if any,
of such Pledgor against any such Restricted Subsidiary for moneys loaned or
advanced, for services rendered or otherwise; (v) all of such Pledgor’s rights
under any partnership agreement, limited liability company agreement, other
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to any such Equity
Interest; (vi) all other property hereafter delivered in substitution for or in
addition to any of the foregoing; (vii) all certificates and instruments
representing or evidencing any of the foregoing; and (viii) all cash,
securities, interest, distributions, dividends, rights, other property and other
Distributions at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof.

 

“Pledgor” shall have the meaning given in the introductory paragraph to this
Agreement.

 

“Principals” means, collectively, the Administrative Agent, the Lenders, the L/C
Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section 7.05
of the Credit Agreement, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

 

“Secured Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Secured Party” means the Collateral Agent, acting both on its own behalf as
Collateral Agent and as the agent for and representative (within the meaning of
Section 9-105(m) of the Uniform Commercial Code) of the other Principals.

 

“Security Interest” means the mortgages, pledges and assignments to the Secured
Party of, the continuing security interest of the Secured Party in, and the
continuing lien of the Secured Party upon, the Collateral intended to be
effected by the terms of this Agreement or any of the other Collateral
Documents.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of New York.

 

Section 6.02.          Other Interpretative Provisions.  (a)  Each power of
attorney, license and other authorization in favor of the Secured Party or any
other Person granted by or pursuant to this Agreement shall be deemed to be
irrevocable and coupled with an interest.

 

(b)           Except as otherwise indicated, any reference herein to the
“Collateral”, the “Secured Obligations”, the “Collateral Documents”, the
“Principals” or any other collective or plural term shall be deemed a reference
to each and every item

 

18

--------------------------------------------------------------------------------


 

included within the category described by such collective or plural term, so
that (i) a reference to the “Collateral”, the “Secured Obligations” or the
“Principals” shall be deemed a reference to any or all of the Collateral, the
Secured Obligations or the “Principals”, as the case may be, and (ii) a
reference to the “obligations” of a Pledgor under the “Collateral Documents”
shall be deemed a reference to each and every obligation under each and every
Collateral Document, as the case may be, whether any such obligation is incurred
under one, some or all of the Collateral Documents, as the case may be.

 

(c)           Except where the context clearly indicates a different meaning,
references in this Agreement to instruments and other types of property, means
the same to the extent they are Collateral.

 

(d)           Except as otherwise specified therein, all terms defined in this
Agreement shall have the meanings herein ascribed to them when used in the other
Collateral Documents or any certificate, opinion or other document delivered
pursuant hereto or thereto.

 

Section 6.03.          Captions.  Captions to Articles, Sections and subsections
of, and Annexes, Schedules and Exhibits to, the Collateral Documents are
included for convenience of reference only and shall not constitute a part of
the Collateral Documents for any other purpose or in any way affect the meaning
or construction of any provision of the Collateral Documents.

 

[Remainder of Page Intentionally Left Blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers all as of the date hereof.

 

 

CSC HOLDINGS, INC.

 

 

 

By

/s/ John Bier

 

 

 

Name: John Bier

 

 

Title: Sr. Vice President & Treasurer

 

 

 

CABLEVISION OF CONNECTICUT
CORPORATION

 

 

 

COMMUNICATIONS DEVELOPMENT
CORPORATION

 

 

 

CABLEVISION SYSTEMS LONG ISLAND
CORPORATION

 

 

 

CABLEVISION SYSTEMS SUFFOLK
CORPORATION

 

 

 

CABLEVISION OF CLEVELAND G.P., INC.

 

 

 

CABLEVISION OF CLEVELAND L.P., INC.

 

 

 

CSC ACQUISITION CORPORATION

 

 

 

CSC ACQUISITION - MA, INC.

 

 

 

CABLEVISION OF BROOKLINE, INC.

 

 

 

CABLEVISION SYSTEMS BROOKLINE
CORPORATION

 

 

 

ARSENAL MSUB 2, INC.

 

 

 

PETRA CABLEVISION CORPORATION

 

 

 

CABLEVISION OF WAPPINGERS FALLS, INC.

 

 

 

CSC OPTIMUM HOLDINGS, LLC

 

 

 

CABLEVISION AREA 9 CORPORATION

 

 

 

CABLEVISION FAIRFIELD CORPORATION

 

 

 

By

/s/ John Bier

 

 

 

Name: John Bier

 

 

Title: Authorized Signatory

 

 

 

of each of the above-named entities

 

s-1

--------------------------------------------------------------------------------


 

 

CABLEVISION LIGHTPATH, INC., effective after
receipt of the regulatory approval specified on Schedule
6.03

 

 

 

 

 

By

/s/ John Bier

 

 

 

Name: John Bier

 

 

Title: Authorized Signatory

 

s-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
acting in its capacity as Collateral Agent,
as Secured Party

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

s-3

--------------------------------------------------------------------------------


 

Schedule 1.03

 

SCHEDULE OF REQUIRED ACTION

 

Pursuant to, and without thereby limiting, its obligations under Section 1.03,
each Pledgor hereby agrees that it will:

 

In the case of Collateral that consists of Securities:

 

(i)            Certificated:  Deliver to the Secured Party certificates
evidencing such Securities either (1) in bearer form (UCC Section 8-106(a)) or
(2) if such Security is in registered form, either (x) registered in the name of
the Secured Party (UCC Section 8-106(b)(2)), (y) indorsed to the Secured Party
or in blank by an effective indorsement (UCC Sections 8-106(b)(1) 8-107, 8-401
and 8-402) or (z) accompanied by blank stock powers (UCC Sections 8-106(b)(1),
8-401 and 8-402);

 

 (ii)          Uncertificated:  Deliver to the Secured Party written
confirmation from the issuer of such Securities that such issuer has registered
the Secured Party as the registered owner of such Securities (UCC
Section 8-106(c)(1) and UCC Section 8-301(b)(1)); and

 

(iii)          Filing of completed UCC-1 Financing Statements, each in form
satisfactory and acceptable to the Secured Party.

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

SCHEDULE OF REQUIRED RECORDING AND OTHER TAXES AND RECORDING,
FILING AND OTHER FEES AND CHARGES

 

1.             Filing fees in connection with Uniform Commercial Code financing
statements.

 

--------------------------------------------------------------------------------


 

Schedule 2.02

 

SCHEDULE OF PLEDGED EQUITY INTERESTS

 

Pledged Equity Interests

 

Issuer

 

Owner

 

Class
Or Series

 

Share
Certificate
No.

 

Percent of Equity
Interest Owned

 

Percent of Equity
Interest Pledged

 

1047 E 46TH Street Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

151 S. Fulton Street Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

2234 Fulton Street Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

A-R Cable Services - NY, Inc.

 

CSC
Acquisition-
MA, Inc.

 

common
stock

 

1

 

100%

 

100%

 

Arsenal Msub 2, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

6

 

100%

 

100%

 

Cablevision Area 9 Corporation

 

Cablevision of
Connecticut
Corporation

 

common
stock

 

2

 

100%

 

100%

 

Cablevision Digital Development, LLC

 

CSC Holdings,
Inc.

 

LLC
Membership
Interests

 

 

 

100%

 

100%

 

Cablevision Fairfield Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision Lightpath - CT, Inc.

 

Cablevision
Lightpath, Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision Lightpath - NJ, Inc.

 

Cablevision
Lightpath, Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision Lightpath - NY, Inc.

 

Cablevision
Lightpath, Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision Lightpath, Inc. (1)

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision of Brookhaven, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision of Brookline, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision of Cleveland G.P., Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision of Cleveland L.P., Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision of Connecticut Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision of Litchfield, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision of Southern Westchester, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

7

 

100%

 

100%

 

Cablevision of the Midwest Holding Co., Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision of Wappingers Falls, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

1

 

100%

 

100%

 

 

--------------------------------------------------------------------------------


 

Cablevision VOIP, LLC

 

CSC Optimum
Holdings, LLC

 

LLC
Membership
Interests

 

 

 

100%

 

100%

 

Cablevision Systems Brookline Corporation

 

Cablevision of
Brookline, Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision Systems Dutchess Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision Systems East Hampton Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision Systems Great Neck Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision Systems Huntington Corporation

 

Cablevision
Systems Suffolk
Corporation.

 

common
stock

 

1

 

100%

 

100%

 

Cablevision Systems Islip Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Cablevision Systems Long Island Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

3

 

100%

 

100%

 

Cablevision Systems New York City Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

3

 

100%

 

100%

 

Cablevision Systems Suffolk Corporation

 

Cablevision
Systems Long
Island
Corporation.

 

common
stock

 

4

 

100%

 

100%

 

Cablevision Systems Westchester Corporation

 

Cablevision
Systems Long
Island
Corporation

 

common
stock

 

1

 

100%

 

100%

 

Communications Development Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

CSC Acquisition - MA, Inc.

 

CSC Acquisition
Corporation

 

common
stock

 

1

 

100%

 

100%

 

CSC Acquisition - NY, Inc.

 

CSC Acquisition
Corporation

 

common
stock

 

1

 

100%

 

100%

 

CSC Acquisition Corporation

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

CSC Optimum Holdings, LLC

 

CSC Holdings,
Inc.

 

LLC
Membership
Interests

 

 

 

100%

 

100%

 

CSC TKR, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

2

 

100%

 

100%

 

Lightpath VOIP, LLC

 

Cablevision
Lightpath, Inc.

 

LLC
Membership
Interests

 

 

 

100%

 

100%

 

Petra Cablevision Corp.

 

Arsenal Msub 2,
Inc.

 

common
stock

 

133

 

100%

 

100%

 

Samson Cablevision Corp.

 

Petra
Cablevision
Corp.

 

common
stock

 

2

 

100%

 

100%

 

Suffolk Cable Corporation

 

Petra
Cablevision
Corp.

 

common
stock

 

1

 

100%

 

100%

 

Suffolk Cable of Shelter Island, Inc.

 

Petra
Cablevision
Corp.

 

common
stock

 

1

 

100%

 

100%

 

 

2

--------------------------------------------------------------------------------


 

Suffolk Cable of Smithtown, Inc.

 

Petra
Cablevision
Corp.

 

common
stock

 

1

 

100%

 

100%

 

Telerama, Inc.

 

CSC Holdings,
Inc.

 

common
stock

 

58

 

100%

 

100%

 

Cablevision of Ossining Limited Partnership

 

Cablevision
Systems
Brookline
Corporation

 

General
Partnership
Interest

 

 

 

.5%

 

.5%

 

Cablevision of Ossining Limited Partnership

 

Cablevision of
Wappingers
Falls, Inc

 

Limited
Partnership
Interest

 

 

 

99%

 

99%

 

Cablevision Systems of Southern Connecticut Limited Partnership

 

Cablevision
Fairfield
Corporation

 

General
Partnership
Interest

 

 

 

92%

 

92%

 

Cablevision Systems of Southern Connecticut Limited Partnership

 

CSC Holdings,
Inc

 

Limited
Partnership
Interest

 

 

 

8%

 

8%

 

Cablevision of Connecticut Limited Partnership

 

CSC Holdings,
Inc

 

Limited
Partnership
Interest

 

 

 

4.81912%

 

4.81912%

 

Cablevision of Connecticut Limited Partnership

 

Cablevision Area
9 Corporation

 

Limited
Partnership
Interest

 

 

 

.57677%

 

.57677%

 

Cablevision of Connecticut Limited Partnership

 

Communications
Development
Corporation

 

General
Partnership
Interest

 

 

 

.00990%

 

.00990%

 

Cablevision of Connecticut Limited Partnership

 

Cablevision Area
9 Corporation

 

General
Partnership
Interest

 

 

 

94.59421%

 

94.59421%

 

Cablevision of Cleveland, L.P.

 

Cablevision of
Cleveland GP,
Inc.

 

General
Partnership
Interest

 

 

 

90%

 

90%

 

Cablevision of Cleveland, L.P.

 

Cablevision of
Cleveland LP,
Inc.

 

Limited
Partnership
Interest

 

 

 

10%

 

10%

 

 

--------------------------------------------------------------------------------

(1)          The undersigned hereby agrees that it shall become a party to, and
be fully bound by, the terms of this Agreement immediately upon issuance of the
regulatory approval referred to in Schedule 6.03 of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.06

 

SCHEDULE OF RESTRICTIONS ON SECURITIES

 

1.  None, other than possible requirements of consent of transfer from the
Company or another Restricted Subsidiary.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF
PLEDGE AGREEMENT JOINDER

 

This PLEDGE AGREEMENT JOINDER, dated as of                   ,           (this
“Agreement”), is made by [Insert Name of New Pledgor], a [Insert State of
Organization] [corporation, limited partnership or limited liability company]
(the “New Pledgor”), in favor of Bank of America, N.A., as Collateral Agent (the
“Collateral Agent”) for the benefit of the Principals (as defined in the Pledge
Agreement referred to below).

 

RECITALS:

 

(1)           CSC Holdings, Inc., a Delaware corporation (the “Company”), the
Restricted Subsidiaries party thereto, the Lenders party thereto, and the
Collateral Agent are parties to a Credit Agreement dated as of February     ,
2006 (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”).

 

(2)           In connection with the Credit Agreement, the Company and certain
other pledgors (each, together with the Company, collectively, the “Pledgors”
and individually, each a “Pledgor”) entered into a Pledge Agreement (as the same
may from time to time be amended, restated or otherwise modified, the “Pledge
Agreement”), pursuant to which the Pledgors granted to the Collateral Agent for
the benefit of the Principals a security interest in and pledge of the
Collateral described in the Pledge Agreement.

 

(3)           The New Pledgor is a Restricted Subsidiary (as defined in the
Credit Agreement) and desires to become a party to the Pledge Agreement pursuant
to Section 5.23 of the Pledge Agreement and to become a “Pledgor” thereunder.

 

(4)           Capitalized terms used but not defined herein have the meanings
given to such terms in the Pledge Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Pledgor
hereby agrees as follows:

 

Section 1.               Assumption and Joinder.

 

(a)           The New Pledgor hereby expressly assumes, and hereby agrees to
perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, appointments, duties and liabilities
of a “Pledgor” under the Pledge Agreement and all of the other Loan Documents
(as defined in the Credit Agreement) applicable to it as a Pledgor under the
Pledge Agreement.  By virtue of the foregoing, the New Pledgor hereby accepts
and assumes any liability of a Pledgor related to each representation, warranty,
covenant or obligation made by a Pledgor in the Pledge Agreement, and hereby
expressly affirms, as of the

 

--------------------------------------------------------------------------------


 

date hereof, each of such representations, warranties, covenants and
obligations.  In connection with the foregoing, the New Pledgor hereby
mortgages, pledges and assigns to the Collateral Agent, and grants to the
Collateral Agent for the benefit of the Principal, a continuing security
interest in, and a continuing lien upon, all of the Collateral of the New
Pledgor on the terms and conditions set forth in the Pledge Agreement.

 

(b)           All references to the term Pledgor in the Pledge Agreement or in
any document or instrument executed and delivered or furnished, or to be
executed and delivered or furnished, in connection therewith shall be deemed to
be a reference to, and shall include, the New Pledgor.

 

Section 2.               Representations and Warranties.  The New Pledgor hereby
represents and warrants to the Collateral Agent and the Secured Creditors as
follows:

 

(a)           The New Pledgor has the requisite [corporate, partnership or
company] power and authority to enter into this Agreement and to perform its
obligations hereunder and under the Pledge Agreement and any other Loan Document
to which it is a party.  The execution, delivery and performance of this
Agreement by the New Pledgor and the performance of its obligations under this
Agreement, the Pledge Agreement, and any other Loan Document have been duly
authorized by the [Board of Directors of the New Pledgor] and no other
[corporate, partnership or company] proceedings on the part of the New Pledgor
are necessary to authorize the execution, delivery or performance of this
Agreement, the transactions contemplated hereby or the performance of its
obligations under this Agreement, the Pledge Agreement or any other Loan
Document.  This Agreement has been duly executed and delivered by the New
Pledgor.  This Agreement, the Pledge Agreement and each Loan Document
constitutes the legal, valid and binding obligation of the New Pledgor
enforceable against it in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.

 

(b)           The representations and warranties set forth in the Pledge
Agreement are true and correct in all material respects on and as of the date
hereof as such representations and warranties apply to the New Pledgor (except
to the extent that any such representations and warranties expressly relate to
an earlier date) with the same force and effect as if made on the date hereof.

 

Section 3.               Further Assurances.  At any time and from time to time,
upon the Collateral Agent’s request and at the sole expense of the New Pledgor,
the New Pledgor will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Collateral Agent
reasonably deems necessary to effect the purposes of this Agreement.

 

Section 4.               Binding Effect.  This Agreement shall be binding upon
the New Pledgor and shall inure to the benefit of the Collateral Agent and the
other Principals and their respective successors and assigns.

 

Section 5.               Governing Law.  This Agreement and the rights and
duties of the parties hereunder shall, pursuant to New York General Obligations
Law Section 5-1401, be governed by the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

Section 6.               JURY TRIAL WAIVER.  THE NEW PLEDGOR HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 7.               Miscellaneous.  Delivery of an executed signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed copy of this Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

 

[                                              ]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Exhibit B

 

NOTIFICATION OF DISPOSITION OF
COLLATERAL

 

To:          [Name of debtor, obligor, or other person to which the notification
is sent]

 

From:      [Name, address, and telephone number of secured party]

 

Name of Debtor(s):  [Include only if debtor(s) are not an addressee]

 

[For a public disposition:]

 

We will sell the [describe collateral] to [the highest qualified bidder] in
public as follows:

 

Day and Date:

 

Time:

 

Place:

 

[For a private disposition:]

 

We will sell the [describe collateral] privately sometime after [day and date].

 

You are entitled to an accounting of the unpaid indebtedness secured by the
property that we intend to sell [or lease or license, as applicable] [for a
charge of $      ].  You may request an accounting by calling us at [telephone
number].

 

--------------------------------------------------------------------------------